Citation Nr: 1607381	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  15-05 144	)	DATE
	)
	)

On appeal from the
Veterans Health Administration, Northwest Network 
Payment Center, Portland, Oregon


THE ISSUE

Entitlement to reimbursement for non-VA medical expenses incurred as a result of treatment at the Evergreen Health Medical Center and Radia, Inc. PS. (Evergreen) for services rendered from May 12, 2014 through May 16, 2014.   


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decisions issued by the Veterans Affairs (VA) Northwest Network Payment Center denying reimbursement for non-VA medical expenses provided by Evergreen from May 12, 2014 through May 16, 2014.  

In the Veteran's appeal to the Board, he requested a videoconference hearing.  However, in an October 2015 letter, the Veteran formally withdrew his request for a hearing after the Board made several attempts to schedule the hearing to avoid conflicts with the Veteran's schedule.  38 C.F.R. § 20.702(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From May 12, 2014 through May 16, 2014, the Veteran received non-VA medical care from Evergreen to treat coronary atherosclerosis.

2.  The Veteran failed to receive prior authorization for non-VA care provided by Evergreen.

3.  The non-VA care was for a non-service-connected condition.  The Veteran is not service connected for any disability. 

4.  The Veteran has health coverage under Medicare Part A and B, which covered a significant portion of the Evergreen hospital bill, which is a statutory bar for VA reimbursement. 


CONCLUSION OF LAW

The criteria for reimbursement for non-VA medical services provided by Evergreen from May 12, 2014 through May 16, 2014 have not been met. 38 U.S.C.A. 
§§  1701, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.50, 17.54, 17.120, 17.1000-08 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background and Procedural History 

On May 1, 2014, the Veteran called his VA primary care provider to make an appointment.  The Veteran mentioned that he had chest pains, but not of a severity to warrant immediate medical attention.  The telehealth nurse scheduled the Veteran for an appointment on June 2, 2014. 

A few days after speaking with the telehealth nurse, the Veteran had a conversation with an assistant of the VA Secretary.  The assistant told the Veteran that it should only take two weeks to schedule an appointment. The Veteran immediately called his VA primary care provider and relayed the information told to him by the assistant.  The Veteran again mentioned that he had chest discomfort, but did not report any urgency.  

On May 9, 2014, the VA Medical Center (VAMC) contacted the Veteran as a follow-up to his call.  The telehealth nurse told the Veteran that an appointment with Dr. L had opened up for May 13, 2014.  The Veteran was pleased about the new appointment.  He again raised the issue of chest pains and discomfort.  The telehealth nurse told the Veteran to go straight to the emergency room if he felt that his chest discomfort worsened.  Even though he expressed reluctance at going to the emergency room, he acknowledged the telehealth nurse's warning and the call ended.  

On the evening of May 11, 2014, the Veteran felt chest pain across his sternum after moving his mother-in-law's furniture.  He also reported shortness of breath and profuse sweating.   As the symptoms worsened, the Veteran took between two and four nitroglycerin tablets, which were prescribed by VA.  Within minutes of taking the nitroglycerin, the Veteran's pain resolved.  However, out of caution, the Veteran reports that his wife called 911.  Emergency Medical Services (EMS) arrived by ambulance and evaluated the Veteran.  EMS personnel gave the Veteran an aspirin, and after discussion with the Veteran, transported him to the Evergreen Health Medical Center (Evergreen).
On May 12, 2014 at 12:00 a.m., the Veteran arrived at Evergreen's emergency room.  He told Dr. B. P. M, the attending physician, that he had ongoing chest pain lasting at least two weeks.  When he arrived at the hospital, his chest pains, and mild shortness of breath returned.  After an initial triage, the Veteran was placed on an intravenous nitroglycerine drip, which resolved the chest pain in 45 minutes.  In the admittance notes, the emergency room attending physician felt that the Veteran was in no acute distress and appeared well.  The Veteran's breath was even and unlabored. 

Due to the nature of the Veteran's symptoms, the attending called in Dr. C. P., a cardiologist to evaluate the Veteran.  The Veteran discussed his cardiac history.  In 1999, he had a coronary artery bypass grafting.  In 2012, the Veteran had a stent placement.  The cardiologist diagnosed the Veteran with unstable angina, ischemic heart disease status post coronary bypass grafting surgery, high blood pressure and high cholesterol.   Although the Veteran appeared to be hemodynamically stable, the cardiologist opted to admit the Veteran to inpatient care in the pulmonary cardiac unit to evaluate the Veteran's cardiac enzymes.  A discussion also took place between the cardiologist and the Veteran as to whether a cardiac catheterization was necessary.  The Veteran agreed with the cardiologist to go forward with the procedure. 

On May 13, 2014, Evergreen faxed the results of the Veteran's cardiac catheterization, which revealed a 90 percent obstruction.  The treatment notes also noted that the Veteran underwent a stenting procedure of the left main coronary artery.  The fax was received by nurse practitioner C. E. C.  She forwarded the fax to a claims examiner R. D. and the Veteran's primary registered nurse M. L. M. for review.  C. E. C. noted that she was unclear what the next steps were since the Veteran was not  service connected for the treated condition, but was currently enrolled in VA for medical care.  

Six days after discharge, Evergreen sent VA copies of the Veteran's hospital admittance and discharge paperwork.  Those documents were scanned into the Veteran's file.  Seven days after hospital discharge, the Veteran followed up with VA once his condition was stable.    
On June 2014, the Veteran applied for reimbursement for the costs related to his hospitalization at Evergreen to treat his coronary issues that were not covered by Medicare.  In the same month, VA denied the Veteran's claim for reimbursement.  The Veteran requested reconsideration of the claim, which was denied in December 2014, as reflected in the Statement of the Case.  The Veteran perfected his appeal to the Board by submitting a Form 9 in December 2014. 

II.  Legal Criteria and Analysis 

In claims involving reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541   (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.

A.  Was the Non-VA Treatment Pre-Authorized?  

Care received from a non-VA hospital requires prior authorization.  38 C.F.R. § 17.52.  The Veteran contends he received prior authorization before pursuing medical treatment at Evergreen.  In a July 2014 notice, the Veteran said he followed VA protocol.  He said, "[he] called they put [him] out 32 days then called VA nurse on call she said call EMS. . ."  

The Board recognizes the Veteran's contacts with VA in advance of his treatment at Evergreen in his attempts to secure a medical appointment.  Unfortunately, those contacts do not constitute prior authorization.  Generally, a request may be made by telephone or in person.  A discussion of eligibility and medical need is determined by a VA official, and a decision is made to authorize or deny payment for care.  The Veteran or someone directed to act on his behalf has up to 72 hours from admission to make such a request.  38 C.F.R. § 17.54.  Verbal authorizations will be confirmed by written authorization within two workdays following verification of eligibility, and a letter will be forwarded to the Veteran to direct him not to make any payments to the non-VA hospital.  See VA Manual M-1, Part I, Chap. 21.09.  
The direction of a VA nurse to go an emergency room is too general to constitute sufficient prior authorization.  See Smith v. Derwinski, 2 Vet.App. 378 ("the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the regulation.").  Although the specific regulation in Smith, 38 C.F.R. § 17.50d (a) (1991), has since been amended, it was of similar content to the current 38 C.F.R. § 17.54.  As applied to this case, even though the Veteran was advised by VA to generally seek emergency care, if needed, such advice does not constitute authorization for payment of non-VA care.  
Furthermore, even though the Veteran contacted VA within 72 hours of admission (May 13, 2014 contact), the record does not reflect that VA approved any procedures performed by Evergreen medical staff.  Such authorization as envisioned by the regulation would involve an in depth discussion of treatment options and seriousness of the condition needed to take place either between the Veteran and VA personnel or VA and the non-VA facility to provide VA an opportunity to assess the Veteran's condition, either telephonically or in person, and to determine if the treatment could be provided at a VA or federal facility over a private facility.  See VA Manual M-1, Part I, Chap. 21.09(a)(2) and (3). VA was never afforded such an opportunity.  The Veteran received treatment from Evergreen, and notified VA of the treatment a couple days later, but never sought advice from VA as to how to proceed with any of the treatment provided by Evergreen.  Accordingly, the Board finds that the Veteran did not receive prior authorization for treatment received from May 12, 2014 through May 16, 2014 from Evergreen. 
To the degree that the Veteran is attempting to raise equitable arguments of promissory estoppel and detrimental reliance, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Accordingly, the Board will proceed to consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

B.  Unauthorized Non-VA Treatment 

In the Veteran's claims and statements associated with the claims file, he has raised several issues related to VA's misdiagnosis of his condition and receipt of prior authorization for non-VA services rendered.  However, the Board must evaluate several threshold matters that determine a veteran's eligibility for reimbursement before reaching any other assertions. 

VA has two laws that govern reimbursement for non-VA medical expenses -  
38 U.S.C.A. §§ 1725 and 1728. 

Under 38 U.S.C.A. § 1728(a), VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran has not been service connected for any disability, including those related to the cardiovascular system.  This fact was acknowledged by nurse practitioner C. E. C. in her May 2014 note discussing the Veteran's Evergreen hospitalization. The Veteran has not contested this fact.  With the Veteran failing to meet the second prong, the Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728 since all three requirements must be met.
 
Consequently, the only possible route to entitlement to unreimbursed medical expenses is pursuant to the Veterans Millennium Health Care and Benefits Act, under which payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met. 
38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  One key requirement is that a veteran can have no entitlement to care or services under a health-plan contract, in whole or in part, for the emergency treatment.  See 38 U.S.C.A. § 1725(b)(3)(B), 38 C.F.R. § 17.1002(f).  A "health-plan contract" is defined to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395c refers to Medicare Part A) or established by section 1831 of that Act (42 U.S.C.A. § 1395j refers to Medicare Part B). See 38 U.S.C.A. § 1725(f)(2)(B).  Thus, the rules and regulations specifically exclude reimbursement by VA for non-VA medical services if a veteran has coverage under either Medicare Part A and/or Medicare Part B.  38 U.S.C.A. § 1725  

As referenced in an Evergreen invoice, Medicare A and B were used to cover the bulk of the Veteran's expenses.  His hospitalization costs totaled $68,093.96. Medicare A and B covered $12,581.41.  Evergreen waived payment of $54,202.00, which left a remaining balance of $1,310.55.  Since the Veteran was covered under Medicare, the Veteran is barred from receiving reimbursement of his non-VA medical expenses through VA. 38 U.S.C.A. § 1725 (3)(B). 

The Board recognizes the significant financial burden placed on the Veteran to cover the remaining balance from his May 2014 hospitalization.   However, the Board cannot alter the current rules and regulations barring reimbursement.  In a case where the law, and not the evidence, is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board has no choice but to deny the Veteran's claim.  


III.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for reimbursement of medical expenses. The Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

In June 2014, the VA sent the Veteran notice of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA as well as the criteria for payment/reimbursement pursuant to 
38 U.S.C.A. §§ 1725 and 1728.  This notice was an attachment to the administrative decision denying reimbursement.  

As for the duty to assist, VA obtained VA treatment records related to the non-VA hospitalization and billing.  The Veteran submitted the pertinent invoices.  The Veteran has also provided several statements in connection with his claim.  

Based on the foregoing, further development is not warranted.  The Board did not prejudice to the Veteran in the disposition of the claim therein.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).







	(CONTINUED ON NEXT PAGE)

 
ORDER

Reimbursement for non-VA medical expenses incurred as a result of treatment at Evergreen for services rendered from May 12, 2014 through May 16, 2014 is denied.    


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


